            Case 1:20-cr-00340-VEC Document 9 Filed 08/21/20 Page 1 of 1
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 08/21/2020
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    :
                                                              : 20-CR-340 (VEC)
                                                              :
 JUSTINE BARAJAS,                                             :     ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS Defendant appeared for an arraignment on July 24, 2020;

       WHEREAS Defendant pled not guilty;

       WHEREAS a status conference was scheduled for August 26, 2020, at 2:00 p.m.; and

       WHEREAS Defendant has waived both physical and telephonic appearance at the

August 26 status conference;

        IT IS HEREBY ORDERED that the status conference for Defendant shall be conducted

by teleconference on August 26, 2020, at 2:00 p.m. At the scheduled time, counsel for all parties

should call 888-363-4749, Access code 3121171#, Security code 0340.

SO ORDERED.

Dated: August 21, 2020
      New York, NY
                                                           ___________________________
                                                               VALERIE CAPRONI
                                                             United States District Judge
